Mr. Chief'Justice Brantly:
I concur in the result, though I think, with Mr. Justice Holloway, Mr. Justice Cooper fails to distinguish clearly the crime of practicing a confidence game from that of obtaining money or property by means of a false and fraudulent pretense. The two crimes are wholly distinct. (Rev. Codes, secs. 8683, 8684.)
Mr. Justice Holloway:
I agree with the result reached, but not with all that is said in the opinion. Much of the discussion *108is more appropriate to a consideration of the crime of obtaining-money by false pretenses, defined by section 8683, Revised Codes. Obtaining money by means of a confidence game is a distinct offense condemned by section 8681. "
Rehearing denied June 20, 1919.
There is evidence in the record, in addition to that stated above, which, with the evidence narrated, is sufficient in my opinion, to establish the guilt of defendant Burke.